 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     AIG SPECIALITY INSURANCE
11   COMPANY,                                               Case No.: 2:17-cv-01260-APG-NJK
12          Plaintiff(s),                                                  Order
13   v.                                                              [Docket No. 137]
     LIBERTY MUTUAL FIRE INSURANCE
14   COMPANY,
15          Defendant(s).
16         Pending before the Court is a stipulation to conduct five depositions after the discovery
17 cutoff, Docket No. 137, which is GRANTED. The identified depositions shall be completed by
18 November 30, 2018. The Court also EXTENDS the deadline to file dispositive motions to January
19 11, 2019, and the deadline to file the joint proposed pretrial order to February 11, 2019 (or 30 days
20 after resolution of any dispositive motions filed).
21         IT IS SO ORDERED.
22         Dated: October 11, 2018
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
28

                                                     1
